EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Chizkyau Lapin, Chairman, President, Chief Executive Officer and Chief Financial Officer of Darkstar Ventures, Inc. (the “Registrant”), certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Annual Report on Form 10-K of the Registrant for the year ended July 31, 2012 (the “Report”): fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: October 22, 2012 By: /s/ Chizkyau Lapin Chizkyau Lapin Chairman, President, Chief Executive Officer and Chief Financial Officer(Principal Executive, Financial and Accounting Officer) A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
